DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-9 and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US Pub: 2019/0073030 A1).
 	As to claim 1, Lee discloses a Human-machine interface device (1) (i.e. the brain computer interface being disclosed in figure 1-5 of Lee) (see Fig. 1-5, [0022]), comprising: 
 	at least one input (12) configured to receive at least one biological electrical signal (S) (i.e. the EEG signal as seen in figure 5) (see Fig. 5, [0063-0065]), optionally coming from at least the brain of at least one subject (13) (i.e. the user is seen in figure 2 embodiment to have provided the EEG read out for the system to detect and process) (See Fig. 2), an electronic circuit (11), electrically connected to the input (12) configured to electronically process the biological electrical signal (S) (i.e. the figure 5 embodiment clearly shows the EEG brain signal being detected and stored in a computer system which has electronic input from the EEG) (see Fig. 5, [0065]) , at least one I/O terminal (14), operatively connected to the electronic circuit (11) and configured at least to transmit a data signal (30) comprising the biological electrical signal (S) processed by the electronic circuit (11) and/or based on the biological electrical signal (S) processed by the electronic circuit (11) toward a machine (40), through a fieldbus (20) (i.e. Lee teaches the communication unit configured to used communication wire to function as a fieldbus) (see Fig. 5, [0065]), and/or configured to receive a data signal (30) from said fieldbus (20), said human-machine interface device (1) being a device configured to transmit the data signal (30) comprising at least part of said biological electrical signal (S) and to receive a data signal (30) on/from a fieldbus, said electronic circuit (11) and said I/O terminal (14) being configured at least to keep a deterministic component and/or to keep a predetermined speed in the transmission of the data signal (30), in particular of the respective data signals, on the fieldbus (20) (i.e. the system of Lee uses a computer to functional read the input brain signal and output such signal to the desired interactive elements such computer and external interfaces) (see Fig. 5, [0060-0065]).
 	As to claim 12, Lee teaches a human-machine interface system (i.e. the brain computer interface being disclosed in figure 1-5 of Lee) (see Fig. 1-5, [0022]), said system comprising: 
 	a master controller (500) (i.e. as seen in figure 5 element 140 control unit) (see Fig. 5), configured to at least control a plurality of human-machine interface devices (1), at least one human-machine interface device (1) according to claim 1, a fieldbus (20), operatively accessed by the master controller (500) and by the at least one human-machine interface device (1) (i.e. the figure 5 embodiment clearly shows the EEG brain signal being detected and stored in a computer system which has electronic input from the EEG) (see Fig. 5, [0065]), wherein the assembly formed by the controller (500) and by the at least one human-machine interface device (1) form a network, and wherein the master controller (500) is configured to synchronize said network (i.e. as seen in figure 3-5 the control mode of Lee clearly shows a distributed synchronization for the EEG signal to be processed for the functioning of the BCI apparatus 100 to perform the process of figure 1) (see Fig. 3-5, [0045-0065]), configuring it to carry out the transceive substantially in real time and/or with deterministic component and substantially predefined speed (i.e. the system of Lee uses a computer to functional read the input brain signal and output such signal to the desired interactive elements such computer and external interfaces) (see Fig. 5, [0060-0065]).
 	


 	

 	As to claim 3, Lee teaches the device according to claim 1, wherein: said deterministic component is such that the transceive of data signals on said fieldbus (20) occurs at pre-set time intervals; the fieldbus (20) is a data bus specifically designed to allow the distributed control of a machine (40) by several electronic devices, in particular by means of a serial data transceiver (i.e. the system of Lee uses a computer based system having the figure 5 emboidment which uses the fieldbus communication system able to transceiver data at pre-set time interval to store the information in the memory 130 and allow the data to be serialized and processed by different devices over wired and wireless networks) (see Fig. 5, [0065])
 	As to claim 4, Lee teaches the Device according to claim 1, configured to receive, in particular to sample and/or quantize, said biological electric signal (S) on said input (12), optionally for a predetermined and finite period of time, in a first reception mode and based on a distributed clock signal, transmitted on the fieldbus (20), and wherein in said first reception mode the human-machine interface device (1) is configured to compensate for signal propagation delays in said fieldbus (20), and/or it is configured to receive, and/or quantize and/or sample the biological electrical signal (S) at the input (12), optionally for a predetermined and finite period of time, in a second reception mode, by generating an interrupt signal caused by the reception of a data signal (30) on the I/O terminal (14) (i.e. as seen in figure 3-4 the user’s EEG signal is shown to be quantized and selected to be outputted to the robotic arm for control) (see Fig. 3-4, [0036-0044]).
 	As to claim 5, Lee teaches the Device according to claim 1, configured to operate in a first distributed clock mode in which the transmission of data signals (30) on the I/O terminal (14) and at least the reception, and/or quantization and/or sampling of the biological electrical signal (S) on the input (12) are performed at predefined time instants based on a clock signal (i.e. as seen in figure 3-4 the control mode of Lee clearly shows a distributed synchronization for the EEG signal to be processed for the functioning of the BCI apparatus 100 to perform the process of figure 1) (see Fig. 1-4, [0036-0042]).
 	As to claim 6, Lee teaches the Device according to claim 4, configured to automatically activate, following the generation of said interrupt signal, an electronic reception and/or sampling of the biological electric signal (S) on said input (12), and/or wherein the human-machine interface device (1) is configured to receive and/or sample the biological electrical signal (S) at at least one predetermined time instant at the generation of said interrupt signal and/or determined by the generation of said interrupt signal (i.e. the system of Lee is said to be able to interrupt the function of the EEG with the set timing of capture of EEG1, EEG2, and EEG3 signal at specific interval to correct for error and track motions) (see Fig. 3-5, [0049-0065]).
 	As to claim 7, Lee teaches the Device according to claim 1, wherein the human-machine interface device (1) is a slave-type device, configured to receive a synchronization signal from a master controller (500) transmitting the synchronization signal on the same fieldbus (20) to which the human-machine interface device (1) accesses through the I/O terminal (14), and/or wherein the human-machine interface device (1) is a slave device, configured at least to transmit data and/or signals directly directed to a master controller (500) on said fieldbus (20) (i.e. Lee teaches the slave-type device of the robotic arm with is configured to receive a synchronization signal from the computer controller for correct for error and inaccuracy of motion)( see Fig. 3-5, [0049-0065]).
 	As to claim 8, Lee teaches the Device according to claim 1, configured to sample data signals (30) and/or biological electrical signals (S) at a frequency greater than or equal to 1.0 kHz, preferably greater than or equal to 1.5 kHz, or even more preferably greater than or equal to 2 kHz, or configured to sample data signals (30) and/or biological electrical signals (S) at a frequency greater than or equal to 5 kHz, preferably greater than or equal to 10 kHz, preferably greater than or equal to 15 kHz, preferably up to 20 kHz; wherein the electronic circuit (11) is configured to sample and/or quantize said biological electrical signal (S) on a number of bits ≥12, preferably ≥16, even more preferably ≥20, even more preferably equal to 24 bits, and wherein said data signal (30) comprises a quantized biological electrical signal (S) and/or it comprises a biological electrical signal (S) quantized according to a scale of precision greater than or equal to 0.5 μV (i.e. as seen in figure 3-4 the system of Lee shows the continuous tracking of the EEG signal in the microvolt range and at least 1KHz frequency of detection as seen in figure 3 which shows the amplitude vector and the ms detected threshold values) (see Fig. 3-4, [0049-0065]).
 	As to claim 9, Lee teaches the device according to claim 1, wherein the electronic circuit (11) comprises at least one first operating unit (110) for managing biological human-machine interface signals, connected to the input (12) and/or comprising the input (12), the first operating unit (110) being configured to operate in a first single-end mode or in a second and different differential mode and/or to receive the biological electrical signal (S) on the input (12) in a first single-end mode or in a second and different differential mode, and/or wherein the human-machine interface device (1) is configured to operate in a first single-end mode or in a second and different differential mode, the human-machine interface device (1), in particular the first operating unit (110) comprising a switch and/or a breaker configured at least to allow the alternative selection between said first single-end mode and said second differential mode (i.e. the system of figure 5 shows the computer is able to manage the EEG input and applied different mode of the operation to change the robotic arm of figure 4) (see Fig. 3-5, [0049-0066]).
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 10-11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Cell et al. (US Pub: 2019/0041835 A1)
 	As to claim 13, Lee teaches a Human-machine interface method, in particular by means of a human-machine interface device (1) (i.e. the brain computer interface being disclosed in figure 1-5 of Lee) (see Fig. 1-5, [0022]), said method comprising: 
 	a step of receiving, on an input (12) of the human-machine interface device (1), at least one biological electrical signal (S), in particular coming from at least the brain of a subject (13) (i.e. the EEG signal as seen in figure 5) (see Fig. 5, [0063-0065]), a processing step, wherein the biological electrical signal (S) received on the input (12) is electronically processed by an electronic circuit (11), electrically connected to the input (12), a step of transmitting a data signal (30) comprising the biological electrical signal (S) processed by the electronic circuit (11) and/or based on the biological electrical signal (S) processed by the electronic circuit (11), wherein in said transmission step the data signal (30) is transmitted, by means of an I/O terminal (14) of said human-machine interface device (1) (i.e. the figure 5 embodiment clearly shows the EEG brain signal being detected and stored in a computer system which has electronic input from the EEG) (see Fig. 5, [0065]), directly on a fieldbus (20) (i.e. the communication channel of figure 5 as seen in Lee) (see Fig. 5, [0064-0066]) 
 	However, Lee do not teach the fieldbus in particular an EtherCAT-type fieldbus, so as to be directed towards a machine (40), wherein the processing of said data signal (30) occurs substantially in real time, and wherein as a result of said transmission step the machine (40) is controlled, performing operations related to said data signal (30) transmitted on the fieldbus (20) (I.e. Lee teaches generic wired and wireless communication links but do not enumerate specific technology solution such as EtherCAT type) (see Fig. 5, [0065]).
 	Cella teaches the figure 154 embodiment which recites EtherCAT-type filed bus, so as to be directed towards a machine (40), wherein the processing of said data signal (30) occurs substantially in real time, and wherein as a result of said transmission step the machine (40) is controlled, performing operations related to said data signal (30) transmitted on the fieldbus (20) (i.e. Celle teaches the standard system of figure 154 which uses data collection for acquisition box for capturing and analyzing data using a plurality of network protocol including EtherCAT) (see Fig. 154, [1212]).
 	Both Lee and Celle teach communication network protocol for data acquisitions, therefore, they are analogous in having similar field of endeavor.
 	Since, Lee already teaches the generic implementation of a computer network, an artisan at the time of current application’s filing would have appreciated that the EtherCAT protocol as taught by Cella would have been able to further enhance the performance of Lee’s computer system, in order to reduce Lee’s invention into practice with a real-world direction link network means (see Cella [1212]).
 	 As to claim 2, Lee and Cella teaches the Device according to claim 1, wherein the fieldbus is an EtherCAT bus, or it is a Profinet bus, or it is a Sercos III bus, or it is a Powerlink bus, or it is an EtherNet/IP bus, and wherein the biological electrical signal (S) is, or comprises, at least one of the signals from the following list: an electroencephalographic signal, or an electrocardiographic signal, a sleep study monitoring signal, a bispectral analysis signal, an evoked potentials signal (i.e. the figure 5 embodiment of Lee teaches an internet based communication system with EEG being processed and delivered under the control of the control unit 140 and Cell teaches EtherCAT standard) (see Lee, Fig. 5, [0065] Cella Fig. 154, [1212]).
 	As to claim 10, Lee and Cella teach the Device according to claim 1, wherein the electronic circuit (11) comprises a fieldbus interface subsystem (490), optionally an EtherCAT interface subsystem, configured to manage a serial data stream towards and from the I/O terminal (14), and wherein the fieldbus interface subsystem (490) comprises a mailbox (453), configured to manage an acyclic-type data transceive; optionally said mailbox (453) carrying said transceive according to at least one of the standards selected from the present list: CAnOpen over EtherCAT, File over EtherCAT, Ethernet over Ethercat, Safety over EtherCAT, Vendor Specific (i.e. the figure 5 embodiment of Lee teaches an internet based communication system with EEG being processed and delivered under the control of the control unit 140 and Cell teaches EtherCAT standard) (see Lee, Fig. 5, [0065] Cella Fig. 154, [1212]).
 	As to claim 11, Lee and Cella teaches the Device according to claim 1, comprising a data acquisition subsystem (470) configured to operate as an interface stage toward the plurality of inputs (12) (see Lee Fig. 3-4); comprising a logic control unit (480) operatively connected to the data acquisition subsystem (470), optionally electrically connected to the data acquisition subsystem (470) (i.e. as seen in figure 5 Lee teaches the computing platforms for handling the EEG signal to accurate control the robotic arm of figure 4) (see Fig. 4-5, [0050-0065]); the human-machine interface device (1), in particular the electronic circuit (11), further comprising a fieldbus interface subsystem (490), optionally an EtherCAT interface subsystem, configured to manage a serial data flow from and toward the I/O terminal (14); wherein the logic control unit (480) is configured to manage the synchronization of the data acquisition subsystem (470) and of the fieldbus interface subsystem (490) and/or to manage the synchronization between the data acquisition subsystem (470) and the fieldbus 
interface subsystem (490) (i.e. Lee teaches in figure 3-5 embodiment the clock signal distribution of the controller which allow for the error detect in Realtime as seen in the graphic output of figure 3) (see Fig. 3, [0036-0050), and the logic control unit (480) comprises a microprocessor, and a real-time clock (RTC) module (428) configured to manage the programming of the real-time actions performed by the logic control unit (480) by defining, for each action, priority over other actions and/or by defining, for each action, a predefined run time (i.e. the system of figure 5 shows the computer is able to manage the EEG input and applied different mode of the operation to change the robotic arm of figure 4) (see Fig. 3-5, [0049-0066]).
 	As to claim 14, Lee and Cella teaches the Method according to claim 13, wherein the step of receiving the biological electrical signal (S) comprises receiving and/or sampling and/or quantizing said biological electrical signal (S) on said input (12), optionally for a predetermined and finite period of time (i.e. as seen in figure 3 Lee teaches the graphic output of the EEG signal being accurately controlled with error detection and correction means) (see Fig. 3), in a first reception mode and based on a distributed clock signal, transmitted on the fieldbus (20), and wherein in said first reception mode the human-machine interface device (1) is configured to compensate for signal propagation delays in said fieldbus (20), and/or comprises receiving, and/or quantizing and/or sampling, the biological electric signal (S) at the input (12) (i.e. Lee teaches in figure 3-5 embodiment the clock signal distribution of the controller which allow for the error detect in Realtime as seen in the graphic output of figure 3) (see Fig. 3, [0036-0050), optionally for a predetermined and finite period of time, in a second reception mode, by generating an interrupt signal caused by the reception of a data signal (30) on the I/O terminal (14) (i.e. the figure 5 embodiment of Lee teaches an internet based communication system with EEG being processed and delivered under the control of the control unit 140 and Cell teaches EtherCAT standard) (see Lee, Fig. 5, [0065] Cella Fig. 154, [1212]).
 	As to claim 15, Lee and Cella teaches the Method according to claim 13, comprising a step of a distribution of a clock signal on the network and/or on the fieldbus (20), so as to electronically synchronize a plurality of human-machine interface devices (1) connected thereto, wherein the clock distribution step occurs by configuring and/or programming the master controller (500), and in particular a clock signal distribution module (543) thereof (i.e. Lee teaches in figure 3-5 embodiment the clock signal distribution of the controller which allow for the error detect in Realtime as seen in the graphic output of figure 3) (see Fig. 3, [0036-0050), for transmitting a synchronization and/or clock signal distributed on the fieldbus (20) toward one or more human-machine interface devices (1) connected thereto (i.e. the figure 5 embodiment of Lee teaches an internet based communication system with EEG being processed and delivered under the control of the control unit 140 and Cell teaches EtherCAT standard) (see Lee, Fig. 5, [0065] Cella Fig. 154, [1212]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art Randolph (US Pub: 2017/0031440 A1) is cited to teach figure 4 embodiment which shows an EEG input and processing system for user interface control.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALVIN C. MA whose telephone number is (571)270-1713. The examiner can normally be reached 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571-272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CALVIN C MA/Primary Examiner, Art Unit 2693                                                                                                                                                                                                        December 3, 2022